United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 21, 2007
                   FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk
                               No. 06-10591
                            Conference Calendar


UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

RAUL RAMIREZ-BENAVIDEZ, also known as Freddy Ramirez

                                          Defendant-Appellant


                Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 4:05-CR-78


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*
      The attorney appointed to represent Raul Ramirez-Benavidez has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Ramirez-Benavidez has not filed a response.
Our independent review of the record and counsel’s brief discloses no
nonfrivolous issue for appeal.    Accordingly, counsel’s motion for leave to




      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 06-10591

withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2